Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 1 of 11




                           EXHIBIT A
                          SUMMONSES
                    Case No. 2:19-cv-00487-MJP
 0123ÿ56789 9 9ÿÿÿ3ÿ9ÿÿÿ3ÿ  78ÿÿÿ13ÿ7ÿÿ7
Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 2 of 11
                     Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 3 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00487-MJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Attorney General of the United States
 was received by me on (date)                     04/04/2019          .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       Fed. R. Civ. P. 4(i)
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          04/24/2019                                                           /s/ Julie Teel Simmonds
                                                                                            Server’s signature

                                                                           Julie Teel Simmonds, Counsel for Plaintiffs
                                                                                        Printed name and title

                                                                                  Center for Biological Diversity
                                                                                  1536 Wynkoop St., Ste. 421
                                                                                      Denver, CO 80202
                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
 0123ÿ56789 9 9ÿÿÿ3ÿ9ÿÿÿ3ÿ  78ÿÿÿ13ÿ7ÿÿ7
Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 4 of 11
                     Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 5 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00487-MJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Civil Process Clerk - United States Attorney, WDWA
 was received by me on (date)                     04/04/2019          .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       Fed. R. Civ. P. 4(i)
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          04/24/2019                                                           /s/ Julie Teel Simmonds
                                                                                            Server’s signature

                                                                           Julie Teel Simmonds, Counsel for Plaintiffs
                                                                                        Printed name and title

                                                                                  Center for Biological Diversity
                                                                                  1536 Wynkoop St., Ste. 421
                                                                                      Denver, CO 80202
                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
 0123ÿ56789 9 9ÿÿÿ3ÿ97ÿÿÿ3ÿ  78ÿÿÿ13ÿ7ÿÿ7
Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 6 of 11
                     Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 7 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00487-MJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Barry Thom, Regional Administrator, NMFS
 was received by me on (date)                     04/04/2019          .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       Fed. R. Civ. P. 4(i)
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          04/24/2019                                                           /s/ Julie Teel Simmonds
                                                                                            Server’s signature

                                                                           Julie Teel Simmonds, Counsel for Plaintiffs
                                                                                        Printed name and title

                                                                                  Center for Biological Diversity
                                                                                  1536 Wynkoop St., Ste. 421
                                                                                      Denver, CO 80202
                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
 0123ÿ56789 9 9ÿÿÿ3ÿ95ÿÿÿ3ÿ  78ÿÿÿ13ÿ7ÿÿ7
Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 8 of 11
                     Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 9 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00487-MJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Wilbur Ross, Secretary of Commerce
 was received by me on (date)                     04/04/2019          .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       Fed. R. Civ. P. 4(i)
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          04/24/2019                                                           /s/ Julie Teel Simmonds
                                                                                            Server’s signature

                                                                           Julie Teel Simmonds, Counsel for Plaintiffs
                                                                                        Printed name and title

                                                                                  Center for Biological Diversity
                                                                                  1536 Wynkoop St., Ste. 421
                                                                                      Denver, CO 80202
                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case
  Case
     2:19-cv-00487-MJP
        2:19-cv-00487-MJPDocument
                           Document
                                  10-1
                                     3 Filed
                                       Filed 04/04/19
                                             04/24/19 Page
                                                      Page 110ofof1 11
                    Case 2:19-cv-00487-MJP Document 10-1 Filed 04/24/19 Page 11 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00487-MJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    National Marine Fisheries Service
 was received by me on (date)                     04/04/2019          .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       Fed. R. Civ. P. 4(i)
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          04/24/2019                                                           /s/ Julie Teel Simmonds
                                                                                            Server’s signature

                                                                           Julie Teel Simmonds, Counsel for Plaintiffs
                                                                                        Printed name and title

                                                                                  Center for Biological Diversity
                                                                                  1536 Wynkoop St., Ste. 421
                                                                                      Denver, CO 80202
                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
